 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-000134 JAM
11
                                 Plaintiff,             GOVERNMENT’S REPLY MEMORANDUM IN
12                                                      SUPPORT OF MOTION FOR REVOCATION OF
                           v.                           MAGISTRATE JUDGE’S ORDER AUTHORIZING
13                                                      PRETRIAL RELEASE FOR DEFENDANT
     TANG JUAN (aka Juan Tang),
14                                                      COURT: Hon. John A. Mendez
                                 Defendant.
15

16

17                                        I.         INTRODUCTION
18          On September 14, 2020, defendant Tang Juan (“Tang”) filed an opposition to the United States’

19 Motion for Revocation of Magistrate Judge’s Order Authorizing Pretrial Release for Defendant. ECF

20 63. Tang urges the Court to defer to Magistrate Judge Newman’s findings and deny the government’s
21 motion. Because Tang remains a flight risk and no condition or combination of conditions can

22 reasonably assure her appearance at future hearings, the Court should revoke Judge Newman’s order

23 authorizing Tang’s release pursuant to 18 U.S.C. § 3145(a).

24                                             II.    ARGUMENT
25          Tang asserts in her opposition memorandum that the Court should deny the United States’

26 motion for release revocation by deferring solely to Judge Newman’s decision. Tang further asserts

27 based on the credentials of the third party custodian Steven Cui and the conditions imposed that release

28 is appropriate. She complains that the United States has not presented any changed circumstances since


      GOVERNMENT’S REPLY MEMORANDUM                     1
 1 the second bail review hearing warranting revocation. Notwithstanding, Tang re-litigates her own bail

 2 review arguments and maintains that any risk of flight is sufficiently ameliorated by the conditions of

 3 Judge Newman’s release order, including the posting of a bond by Mr. Cui, with whom she has no

 4 personal or professional ties.

 5          First, under the plain language of 18 U.S.C. § 3145(a), the United States is not required to

 6 present any new or changed circumstances in support of a motion to revoke a magistrate judge’s release

 7 order. Furthermore, this Court’s review of Judge Newman’s release order is de novo and without

 8 deference to the decision below. United States v. Koenig, 912 F.2d 1190, 1191 and 1193 (9th Cir. 1990).

 9          Second, in support of her opposition, Tang focuses solely on the personal credentials of Mr. Cui,

10 his posting of a property bond, and his willingness to serve as a third party custodian. Yet it is the lack

11 of any personal connection between Mr. Cui and Tang that is the critical factor in this analysis. Tang

12 attempts to apply the rationale found in English common law in support of her assertion that an

13 unknown party like Mr. Cui is better suited to the role of custodian. Presumably, even the “responsible

14 individual from the community” at English common law would have at least known the individual for

15 whom he/she was posting bond. Such is not the case here. More importantly, Tang loses nothing of

16 value to her if she decides to flee the United States. Tang has no attachment to Mr. Cui, his family, or

17 his community. His house means nothing to her. On the contrary, Tang’s family and community are in

18 China. She cannot and does not contest her lack of any significant ties to the United States and her

19 strong ties to her home country.

20          Third, Tang misconstrues the government’s arguments related to the quantum of evidence

21 against her and essentially asks the Court to view her conduct in a vacuum. Tang’s assertions related to

22 her actions (and those of other Chinese military researchers arrested during approximately the same time

23 period in other districts) and the strength of the government’s case ignore one fundamental factor –

24 context. In context, when the totality of the evidence against Tang is considered, her risk of flight could

25 not be greater. That Tang may be a scientific research professional with advanced degrees is beside the

26 point. Her actions in this case point squarely to the concealment of her military affiliation and cast

27 doubt on her overall credibility. While Tang complains that the government’s interpretation of her

28 conduct is self-serving, her version of events is decidedly more so when considered in its totality.


      GOVERNMENT’S REPLY MEMORANDUM                      2
 1 Moreover, with respect to her flight to the Chinese Consulate, Tang makes much of the idea that

 2 American citizens are encouraged by the State Department to make contact with the nearest consulate if

 3 they find themselves in legal trouble in a foreign country and analogizes her behavior accordingly.

 4 However, conspicuously absent from the State Department’s guidance cited by Tang is any suggestion

 5 that an American citizen may avoid arrest or prosecution by a foreign nation by taking up residence in a

 6 U.S. consulate.

 7          Finally, the remaining conditions of release imposed by Judge Newman simply do not

 8 sufficiently mitigate the risk of flight in this case. Tang cannot and does not sufficiently address the

 9 issues raised by the United States in this regard.

10                                          III.     CONCLUSION
11          For all of the foregoing reasons, pursuant to 18 U.S.C. § 3145(a), the Court should revoke Judge

12 Newman’s release order and detain Tang during the pendency of this matter.

13

14   Dated: September 18, 2020                                MCGREGOR W. SCOTT
                                                              United States Attorney
15

16                                                      By: /s/ HEIKO P. COPPOLA
                                                            HEIKO P. COPPOLA
17                                                          Assistant United States Attorney
18

19

20
21

22

23

24

25

26

27

28


      GOVERNMENT’S REPLY MEMORANDUM                       3
